Citation Nr: 1119570	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1986 to August 1989.

This matter originally came to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that the Veteran was not entitled to service connection for PTSD.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current PTSD and service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for PTSD.  The Veteran contends that his PTSD is the result of a traumatic parachuting accident during service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence shows that the Veteran currently has PTSD, which is related to a parachuting accident during service.  An August 2007 VA treatment record notes that the Veteran was injured in a parachuting accident during service and that he re-experiences this event in the form of nightmares and flashbacks; a diagnosis of PTSD was given.  A February 2008 VA examination report notes that, following a review of the claim file and a mental status examination, the Veteran was given a diagnosis of PTSD, which is at least as likely as not related to active service.  It was noted that the Veteran's traumatic stressor of being injured in a parachuting accident appears to meet the criteria for traumatic exposure as noted in the diagnostic criteria for PTSD.  An April 2008 VA treatment record notes that the Veteran experienced a traumatic parachuting accident during service and was given a diagnosis of PTSD.  Finally, a July 2009 examination conducted for the Veteran's claim of entitlement to Social Security Administration (SSA) disability benefits notes that he presented with PTSD symptoms related to military service; alleged limitations appear to be generally credible.

The evidence of record corroborates the Veteran's account of his claimed stressor incident in regards to his claim.  A March 1987 service treatment record (STR) notes that the Veteran was admitted to the hospital following a parachute jump from 1250 feet, which resulted in an injury to his right foot.  The Veteran's June 1989 separation examination notes that the Veteran was status-post fractures of his 2, 3, 4, and 5 metatarsals of his right foot.  Thus, because the Veteran's STRs clearly show that he was injured in a parachuting accident, the Board finds that the Veteran's claimed stressful and traumatic incident actually occurred, and that he has a confirmed diagnosis of PTSD that is related to his verified in-service stressor of a parachuting accident.  See 38 C.F.R. § 3.304(f)(3).

The above discussed medical records and opinions relating the Veteran's PTSD to service are based on an accurate factual basis regarding the Veteran's in-service traumatic experience and are competent medical evidence.  There is no competent medical evidence of record indicating that the Veteran does not have PTSD or that his PTSD is not related to his confirmed parachuting accident during service.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


